DETAILED ACTION
This office action is in response to amendment filed 2/22/2022.
Claims 1-13 are pending. Claims 1, 3, 4, 6, 7, 9, 12 and 13 have been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley M. Knepper (Reg. No. 44,189) on 3/10/2022.
The application has been amended as follows: 

Replace claim 9 with the following

9.	The solid-state image pickup device according to claim 8, wherein 
the plurality of second plane-direction PN junction regions and the plurality of second perpendicular-direction PN junction regions comprise the second plane-direction PN junction region, the second perpendicular-direction PN junction region, a third plane-direction PN junction region, and a third perpendicular-direction PN junction region, and
an impurity region of the second conductivity type of the second plane-direction PN junction region is disposed apart from an impurity region of the first conductivity type of the third perpendicular-direction PN junction region by a third distance in the substrate depth direction.

Allowable Subject Matter
Claims 1-13 are allowed.

See reasons in Ex Parte Quayle mailed on 12/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815